Citation Nr: 1009008	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO. 07-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for plantar fasciitis 
with pes planus, status post plantar fascial release, right 
foot, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for plantar fasciitis 
with pes planus, status post plantar fascial release, left 
foot, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from March 1994 through 
November 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. The Chicago, Illinois, RO now 
handles these claims.

The Board notes that the Veteran suggested in his May 2007 
Substantive Appeal that he has "mental anguish" due to his 
service-connected foot disabilities.  It is unclear whether 
he intended to file an informal claim for service connection 
for a mental disorder secondary to this service-connected 
foot disabilities.  This matter is REFERRED for clarification 
and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking ratings in excess of 10 percent for 
his service-connected right and left foot disabilities. He 
was originally service-connected for these disabilities by 
way of the April 2004 rating decision, which he did not 
appeal. The present claim comes from the appeal of a January 
2006 denial of an increased  rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, however, the current severity of the Veteran's 
right and left foot disabilities is not apparent in the 
record. The most recent examination is dated in September 
2005, nearly five years ago. Since then, the Veteran has had 
at least one surgery in 2007 according to the record. The 
Veteran's claim that the disability has worsened, in addition 
to the medical evidence showing a worsening to the point of 
requiring surgery, warrants updated examinations from time to 
time to ensure that the disability is rated under the proper 
rating criteria and at the proper disability evaluation. For 
the application of the rating schedule, accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition. 38 C.F.R. § 4.1 (2009). Such a remote examination 
as is in this case diminishes the Board's ability to evaluate 
the claim based upon accurate and fully descriptive medical 
examinations. The current severity of the disability is 
relatively unknown. It appears that the RO also deemed an 
updated examination necessary. The October 2008 deferred 
rating decision shows that a rating specialist felt an 
examination was "needed."  No such examination has 
occurred. The Board deems it necessary to remand this claim 
for an updated VA examination to determine the current 
severity of the Veteran's right and left foot disabilities.

Also, under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist 
the Veteran in obtaining evidence relevant to his claims, 
which is in the control of a Federal department or agency, 
including relevant records from the Social Security 
Administration. A review of the record reveals that the 
Veteran has applied for Social Security Disability (SSD) 
benefits. See December 2008 privacy release for Congressman 
Tim Johnson of Illinois. At no time have the medical records 
in relation to his SSD claim been obtained and associated 
with the claims folder. A remand is required so that the 
Social Security records can be obtained.

VA treatment records also fall under the 38 C.F.R. § 
3.159(c)(2) duty to assist. Any updated, non-duplicative 
records from VA treatment facilities should be associated 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Ensure the 38 C.F.R. § 3.159(c)(2) duty 
to assist the Veteran is met by obtaining 
and associating with the claims folder, 
all relevant Social Security 
Administration records and VA outpatient 
treatment records.

2. Once the record is complete, afford the 
Veteran an updated podiatry and/or other 
appropriate VA examination, to determine 
the current severity of his right and left 
foot plantar fasciitis with pes planus, 
status post plantar fascial release.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


